Title: Anthony Todd to Benjamin Franklin and John Foxcroft, 12 March 1763 (I)
From: Todd, Anthony
To: Franklin, Benjamin,Foxcroft, John


Copy
Gentlemen
General Post Office the 12th. of March 1763
His Majesty’s Post Master General having been pleased, at the same time, They have thought fit to lay down the Correspondence with His Majesty’s Islands in the West Indies, to Establish Four Packet Boats of 130 Tons each, with 18 Hands, in order to continue a Monthly Correspondence between Great Britain, and the Continent of America, in time of Peace; and until the same can be provided, to employ the Four Vessells already in that Service; I am Commanded to acquaint you thereof by this Mail, which is the first dispatched upon this new Plan, that you may immediately give Public Notice thereof, and take every other Step to extend the benefit, which this Conveyance is intended to be of, to all His Majesty’s Subjects, particularly the Trading part of them, in the American Colonies; a safe and regular Correspondence, being the Spirit and life of Commerce, and in general one of the greatest accomodations to Mankind.
I need not observe to you, that as the sole Conveyance of Letters by Land or Sea, to all His Majesty’s Dominions, is the undoubted Privelege of His Majesty’s Postmaster General, The Packet Boats are wholly under Their Direction, and are not to be put out of their Course of sailing on any Account, or to be employed in any Service foreign to their true Destination; In times of War it has indeed, now and then, been allowed for the Commander in Chief, to detain a Packet Boat, for the pressing Concerns of the State, upon his Signing a Certificate, and transmitting it to The Postmaster General, of the absolute necessity of so doing, on Account of His Majesty’s urgent Service; which by the happy Restoration of Peace can be no longer alledged; On this presumption it is The Postmaster General’s Orders, that a Mail be now dispatched from hence, and from New York, precisely on the second Saturday of every Month throughout the Year, and the Packet Boat in turn on either side, to sail therewith directly, without waiting for the Arrival of another Mail or Packet.
By your being able to give Public Notice, of this regular Monthly Period of the Packet Boats being to sail from New York, which can now be depended on, all persons throughout the extensive and flourishing Empire of America, may calculate, according to the course of the Inland Posts, at what time to Write, so that their Letters for Europe may arrive by the proper day at New York.
I am also to inform you, that this Establishment, now continued for the Benefit of His Majesty’s Subjects, and more particularly of those of America, being undertaken at a great Expence to the Revenue of this Office; The Postmaster General is willing to make a fair Tryal of its utility, and would be sorry from the inconsiderable amount of the Postage it may produce, to be under the necessity of laying it down again; They therefore recommend it to you heartily, to exert your utmost attention and abilities, that the Inland Posts of America, may be so managed and improved as to come in Aid, and support of this Service; A Country of growing Wealth and Commerce, so speedily Multiplying its Inhabitants, cannot fail to keep pace in an increase of Correspondence; especially under your Management, who are so capable of improving a Work of This kind; and you cannot exert Yourselves on any Subject, that will do you more honour, or your Native Country greater Service, than in rendering the intercourse of Letters, every day more safe and expeditious to your fellow Subjects.
It will be a Satisfaction to The Post-Master General, if, for the future, in making up your Mail for this Office, you bind up the Letters from Each Government, or Province, in seperate Bundles, marking at the same time upon each Bundle, the exact Number of Letters contained therein, and the amount of the Inland Postage paid thereon.
The Accomptant General of this Office not having finished his Observations upon the last state of your Account, I have for the present only to acquaint you, That you are hereafter to allow in your Account with Mr. Colden Deputy Postmaster of New York, the Salary of £60 per Annum, Sterling, which he has hitherto been paid from This Office, as Agent for the Packet Boats, to commence from the 5th. of January last, whereof I have this day given him Notice, as also of every matter relating to the Packet Boat Service, having sent This Letter to him open for that purpose. I am Gentlemen Yours &c.
Anth: Todd Secry.
To Benjamin Franklin and John Foxcroft Esqrs.Deputy PostMaster General of America
